Exhibit 10.5

MELROSE COOPERATIVE BANK

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

ARTICLE I

PURPOSE

The purpose of this Supplemental Executive Retirement Plan (the “Plan”) is for
Melrose Cooperative Bank (the “Bank”) to provide current tax planning
opportunities as well as supplemental funds for retirement for certain key
members of its management with deferred compensation. The Plan shall be
effective January 1, 2014. The Plan is intended to comply with Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) and the regulations
promulgated thereunder. The Plan is also intended to qualify as a “top hat” plan
for purposes of the Employee Retirement Income Security Act of 1974, as amended.

ARTICLE II

DEFINITIONS

For the purposes of this Plan, the following terms may have the meanings
indicated, unless the context clearly indicates otherwise:

2.1 Annual Contribution. “Annual Contribution” means the amount required to be
credited to the Participant’s SERP Account pursuant to Section 5.1 below.

2.2 Bank. “Bank” means Melrose Cooperative Bank or any successor to the business
thereof, and any affiliated or subsidiary corporations designated by the Board.

2.3 Beneficiary. “Beneficiary” means the person or persons (and their heirs)
designated as Beneficiary by the Participant to whom the deceased Participant’s
benefits are payable. If no Beneficiary is so designated, then the Participant’s
spouse, if living, will be deemed the Beneficiary. If the Participant’s spouse
is not living, then the children of the Participant will be deemed the
Beneficiaries and will take on a per stirpes basis. If there are no living
children, then the estate of the Participant will be deemed the Beneficiary.

2.4 Benefit Age. “Benefit Age” means the date set forth in the Participant’s
Participation Agreement.

2.5 Board. “Board” means the Board of Directors of the Bank.

2.6 Cause. “Cause” shall have the same meaning as set forth in any employment
agreement or change in control agreement between the Bank or the Company and the
Participant. If the Participant is not a party to an employment agreement or
change in control agreement with the Bank or the Company, then Cause means a
good faith determination of the Board of the Participant’s: (i) personal
dishonesty; (ii) incompetence; (iii) willful misconduct; (iv) breach of
fiduciary duty involving personal profit; (v) intentional failure to perform
stated duties; or (vi) willful violation of any law, rule or regulation (other
than traffic violations or similar offenses) or final cease and desist order.

2.7 Change in Control. “Change in Control” shall mean: (a) a change in the
ownership of the Bank; (b) a change in the effective control of the Bank; or
(c) a change in the ownership of a substantial portion of the assets of the Bank
as defined in accordance with Code Section 409A. For purposes of this
Section 2.7, the term “Bank” shall be defined to include the Company or any
successor thereto.

(a) A change in the ownership of a corporation occurs on the date that any one
person, or more than one person acting as a group (as defined in Treasury
Regulation 1.409A-3(i)(5)(v)(B)), acquires ownership of stock of the Bank that,
together with stock held by such person or group, constitutes more than 50
percent of the total fair market value or total voting power of the stock of
such corporation.



--------------------------------------------------------------------------------

(b) A change in the effective control of the Bank occurs on the date that either
(i) any one person, or more than one person acting as a group (as defined in
Treasury Regulation 1.409A-3(i)(5)(vi)(D)) acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) ownership of stock of the Bank possessing 30 percent or more of the
total voting power of the stock of the Bank, or (ii) a majority of the members
of the Board is replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Board prior to the date of the appointment or election, provided that this
subsection “(ii)” is inapplicable where a majority shareholder of the Bank is
another corporation.

(c) A change in a substantial portion of the Bank’s assets occurs on the date
that any one person or more than one person acting as a group (as defined in
Treasury Regulation 1.409A-3(i)(5)(vii)(C)) acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) assets from the Bank that have a total gross fair market value equal
to or more than 40 percent of the total gross fair market value of (i) all of
the assets of the Bank, or (ii) the value of the assets being disposed of,
either of which is determined without regard to any liabilities associated with
such assets. For all purposes hereunder, the definition of Change in Control
shall be construed to be consistent with the requirements of Treasury Regulation
1.409A-3(i)(5), except to the extent that such regulations are superseded by
subsequent guidance.

2.8 Code. “Code” means the Internal Revenue Code of 1986, as amended.

2.9 Committee. “Committee” means the Committee appointed to administer the Plan
pursuant to Section 7.1 below.

2.10 Company. “Company” means Melrose Bancorp, Inc., the stock holding company
of the Bank.

2.11 Disability. “Disability” means the Participant:

(a) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death, or last for a continuous period of not less than 12 months; or

(b) by reason of any medically determinable physical or mental impairment which
can be expected to result in death, or last for a continuous period of not less
than 12 months, is receiving income replacement benefits for a period of not
less than three months under an accident and health plan covering employees of
the Participant’s employer.

(c) is determined to be disabled by the Social Security Administration.

2.12 Discretionary Contribution. “Discretionary Contribution” means
discretionary contributions made by the Bank that are credited to the
Participant’s SERP Account pursuant to Section 5.2 below.

 

2



--------------------------------------------------------------------------------

2.13 Good Reason. “Good Reason” shall have the same meaning as set forth in any
employment agreement or change in control agreement between the Bank or the
Company and the Participant. If the Participant is not a party to an employment
agreement or change in control agreement with the Bank or the Company, then Good
Reason shall constitute any of the following circumstances if they occur without
the Participant’s express written consent: (i) a material reduction in the
Participant’s base salary and/or benefits not warranted by general across the
board reductions due to economic necessity; (ii) a material reduction in the
Participant’s authority, duties or responsibilities such that the Participant no
longer holds a position with executive level responsibilities consistent with
the Participant’s training and experience; or (iii) the permanent relocation of
the Participant’s principal place of business to a location that is more than 30
miles from the Participant’s workplace at his initial participation in this
Plan; provided that for a termination to be deemed for Good Reason, the
Participant must give, within the 90 day period commencing on the initial
existence of the condition(s) constituting Good Reason, written notice of the
intention to terminate for Good Reason, and, upon receipt of such notice, the
Bank shall have a 30 day period within which to cure such condition(s); and
provided further that the Bank may waive such right to notice and opportunity to
cure. In no event may facts or circumstances constituting “Good Reason” arise
after the occurrence of facts or circumstances that the Bank relies upon, in
whole or in material part, in terminating the Participant for Cause.

2.14 Participant. “Participant” means an executive officer who is designated by
the Board to participate in the Plan pursuant to Section 3.1 below.

2.15 Participation Agreement. “Participation Agreement” means a written
agreement between the Bank and the Participant, pursuant to which the Bank
agrees to provide the Participant with benefits described in the Plan and the
Participation Agreement. Each Participation Agreement shall contain such
information, terms and conditions as the Committee in its discretion may
specify, including without limitation the following: (i) the effective date of
the Participant’s participation in the Plan; (ii) the benefits in which the
Participant is entitled to under the Plan and the form in which such benefits
are to be paid; and (iii) any other provisions which supplement the terms and
conditions contained in the Plan and which are not inconsistent with the terms
and conditions of the Plan. Each Participant shall be required to enter into a
Participation Agreement within 30 days of becoming eligible to participate. The
Participation Agreement is attached to the Plan as Exhibit A.

2.16 Plan Year. “Plan Year” means the period from January 1 to December 31.

2.17 Separation from Service. “Separation from Service” or “Separates from
Service” means the Participant’s retirement or other termination of employment
with the Bank within the meaning of Code Section 409A. No Separation from
Service shall be deemed to occur due to military leave, sick leave or other bona
fide leave of absence if the period of such leave does not exceed six (6) months
or, if longer, so long as the Participant’s right to reemployment is provided by
law or contract. If the leave exceeds six (6) months and the Participant’s right
to reemployment is not provided by law or by contract, then the Participant
shall have a Separation from Service on the first date immediately following
such six-month period.

Whether a Separation from Service has occurred is determined based on whether
the facts and circumstances indicate that the Bank and the Participant
reasonably anticipated that no further services would be performed after a
certain date or that the level of bona fide services the employee would perform
after such date (whether as an employee or as an independent contractor) would
permanently decrease to an amount less than 50% of the average level of bona
fide services performed over the immediately preceding 36 months (or such lesser
period of time in which the Participant performed services for the Bank). The
determination of whether a Participant has had a Separation from Service shall
be made by applying the presumptions set forth in the Treasury Regulations under
Code Section 409A.

 

3



--------------------------------------------------------------------------------

2.18 SERP Account. “SERP Account” means an account to which the Bank shall
credit all contributions allocated thereto. Each Participant’s SERP Account
shall be utilized solely as a device for the determination and measurement of
the amounts to be paid to the Participant pursuant to the Plan. A Participant’s
SERP Account shall not constitute or be treated as a trust fund of any kind.

2.19 SERP Account Balance. “SERP Account Balance” means the balance of the
Participant’s SERP Account as of the applicable distribution date.

2.20 Specified Employee. “Specified Employee” means, in the event the Bank or
any corporate parent is or becomes publicly traded, a “Key Employee” as such
term is defined in Code Section 416(i) without regard to paragraph 5 thereof.

ARTICLE III

ELIGIBILITY AND VESTING

3.1 Eligibility. The Plan is available to a select group of management and/or
highly compensated employees of the Bank, determined from time to time by the
Committee. Each employee who is eligible to participate in the Plan shall enroll
in the Plan by entering into a Participation Agreement and completing all
election forms and other forms as the Committee may request. An eligible
employee’s participation in the Plan shall commence as of the date specified in
the Participation Agreement.

3.2 Vesting. The Participant’s SERP Account Balance shall be subject to the
vesting schedule set forth in his or her Participation Agreement.
Notwithstanding the vesting schedule, the Participant’s SERP Account Balance
shall automatically become 100% vested upon the Participant’s: (i) attainment of
the Benefit Age, (ii) involuntary termination without Cause, (iii) death;
(iv) Disability; or (v) involuntary termination without Cause or voluntary
resignation for Good Reason within two years of a Change in Control.

ARTICLE IV

ACCOUNT

4.1 SERP Account. The Bank shall maintain for each Participant a SERP Account to
which it shall credit all amounts allocated thereto in accordance with Article V
of the Plan. Each Participant’s SERP Account shall be adjusted no less often
than annually to reflect the credits made to the SERP Account and the earnings
thereon pursuant to Section 5.3 of the Plan. Such adjustments shall be made as
long any amount remains credited to the Participant’s SERP Account. The amounts
allocated and adjustments made shall comprise of the SERP Account at any time.

4.2 Unsecured Creditor. The Participant’s interest in his or her SERP Account is
limited to the right to receive payments under the Plan, and the Participant’s
position is that of a general unsecured creditor of the Bank. Notwithstanding
the foregoing, the Committee, in its discretion, may elect to establish a fund
containing assets equal to the amounts credited to the Participant’s SERP
Account, and may elect in its discretion to designate a trustee and/or custodian
to hold the fund in trust, provided, however that the fund shall remain a
general asset of the Bank, subject to the rights of creditors of the Bank.

 

4



--------------------------------------------------------------------------------

ARTICLE V

CONTRIBUTIONS

5.1 Annual Contributions. On the last day of each Plan Year, the Bank shall
credit the Participant’s SERP Account with the Annual Contribution that is
specified in the Participant’s Participation Agreement. Such Annual Contribution
shall only be made if the Participant is employed with the Bank as of the last
day of the Plan Year.

5.2 Discretionary Contributions. The Bank may, but is not obligated to, make
Discretionary Contributions to the Participant’s SERP Account from time to time.
Discretionary Contributions shall be credited at such times and in such amounts
as recommended by the Committee and approved by the Board in its sole
discretion.

5.3 Earnings. As of the last day of each Plan Year, the Bank shall credit each
Participant’s SERP Account (and shall credit the SERP Account of any Participant
with interest equal to a rate established by the Committee on the first day of
the calendar year, compounded annually. The interest rate for the initial Plan
Year shall be based on the Five Year Treasury Note (as reported by the U.S.
Department of the Treasury), plus 100 basis points, and shall adjust annually as
of the first business day of each Plan Year thereafter.

ARTICLE VI

DISTRIBUTION OF BENEFITS

6.1 Attainment of Benefit Age. When the Participant attains the Benefit Age set
forth in the Participant’s Participation Agreement, the Participant shall be
entitled to receive his or her entire SERP Account Balance. The Participant’s
SERP Account Balance, determined as of the date of the Participant’s Benefit
Age, shall be paid to the Participant in a cash lump sum unless the Participant
has elected another form of benefit in the Participation Agreement. Such payment
shall commence no later than 30 days after the Participant attains his or her
Benefit Age.

6.2 Separation of Service Prior to Attaining the Benefit Age. If the Participant
has a Separation from Service other than due to: (i) death; (ii) Disability;
(iii) Cause; or (iv) a Change in Control pursuant to Section 6.5 below prior to
attaining the Participant’s Benefit Age, the Participant shall be entitled to a
benefit equal to his or her vested SERP Account Balance. Such amount shall be
paid no later than 30 days after the Participant’s Separation from Service date,
subject to Section 6.7 below. The vested SERP Account Balance shall be
determined as of the Participant’s Separation from Service date and shall be
payable in a cash lump sum unless the Participant elects another form of payment
in his Participation Agreement.

6.3 Death. Upon the death of a Participant, the Bank shall pay to the
Participant’s Beneficiary an amount determined as follows:

(a) If the Participant dies while employed with the Bank, the Participant’s
Beneficiary shall be entitled to his or her entire SERP Account Balance. The
SERP Account Balance shall be determined as of the Participant’s date of death
and shall be paid in a cash lump sum to the Participant’s Beneficiary no later
than 30 days after the Participant’s date of death.

(b) If the Participant dies following his or her Separation from Service, but
prior to receiving his or her entire SERP Account Balance, the Participant’s
Beneficiary shall be paid the outstanding SERP Account Balance in a cash lump
sum within 30 days after the Participant’s date of death.

 

5



--------------------------------------------------------------------------------

6.4 Disability. In the event of the Participant’s Separation from Service with
the Bank due to Disability, the Bank shall pay the Participant his or her entire
SERP Account Balance. The vested SERP Account Balance shall be determined at the
time of the Disability determination and shall be payable in a cash lump sum
within 30 days after the Participant’s Separation from Service due to
Disability.

6.5 Change in Control. In the event the Participant has an involuntary
termination without Cause or resigns for Good Reason (provided such event
constitutes a Separation from Service) within 24 months following a Change in
Control, the Participant shall be entitled to a payment of his or her vested
SERP Account Balance, which shall become fully vested (if not already fully
vested). In addition, the Participant’s SERP Account Balance shall be increased
by three (3) additional Annual Contributions (or the number of additional Annual
Contributions that would have been made prior to the attainment of the
Participant’s Benefit Age, if less), based on the Participant’s highest annual
rate of base salary payable during the current calendar year of the Change in
Control or the calendar year immediately preceding the Change in Control. Any
payment under this Section 6.5 will be paid in a cash lump sum no later than 30
days after the Participant’s Separation from Service date, subject to
Section 6.7 below.

6.6 Termination for Cause. If the Participant is terminated for Cause, all
benefits under the Plan shall be forfeited (even if vested) and the
Participant’s participation in this Plan shall become null and void.

6.7 Delayed Distributions for Specified Employees. Notwithstanding the
foregoing, if a Participant is a Specified Employee and payment of his or her
SERP Account Balance is triggered due to Separation from Service (other than due
to Disability or death), then solely to the extent necessary to avoid penalties
under Code Section 409A, no payment shall be made during the first six
(6) months following the Participant’s Separation from Service. Rather, any
payment which would otherwise be paid to the Participant during such period
shall be accumulated and paid to the Participant in a lump sum on the first day
of the seventh month following such Separation from Service. All subsequent
payments of the Participant’s SERP Account Balance shall be paid in the manner
specified in the Plan.

6.8 Modification of Time and Form of Payment. In the event a Participant desires
to modify the time or form of payment of his or her SERP Account Balance, the
Participant may do so on a written form provided by the Bank, provided that:

(a) the subsequent election shall not be effective for at least 12 months after
the date on which the subsequent election is made;

(b) except for payments upon the Participant’s death, Disability, the first of a
stream of payments for which the subsequent election is made shall be deferred
for a period of not less than five (5) years from the date on which such payment
would otherwise have been made; and

(c) for payments scheduled to be made on a specified date or to commence under a
fixed schedule, the subsequent election must be made at least 12 months before
the date of the first scheduled payment.

6.9 Code Section 409A. The Plan shall be interpreted to comply with or be exempt
from Code Section 409A, and all provisions of the Plan shall be construed in a
manner consistent with the requirements for avoiding taxes or penalties under
Code Section 409A. Each payment that is payable pursuant to this Plan is
intended to constitute a “separate payment” for purposes of Treasury Regulation
Section 1.409A-2(b)(ii).

 

6



--------------------------------------------------------------------------------

ARTICLE VII

ADMINISTRATION

7.1 Committee; Duties. This Plan shall be administered by the Committee. The
Committee shall have the authority to make, amend, interpret, and enforce all
appropriate rules and regulations for the administration of this Plan and decide
or resolve any and all questions, including interpretations of this Plan, as may
arise in connection with the Plan. A majority vote of the Committee members
shall control any decision.

7.2 Agents. The Committee may, from time to time, employ other agents and
delegate to them such administrative duties as it sees fit, and may from time to
time consult with counsel who may be counsel to the Bank.

7.3 Binding Effect of Decisions. The decision or action of the Committee in
respect to any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules of regulations
promulgated hereunder shall be final, conclusive and binding upon all persons
having any interest in the Plan.

7.4 Indemnity of Committee. The Bank shall indemnify and hold harmless the
members of the Committee against any and all claims, loss, damage, expense or
liability arising from any action or failure to act with respect to this Plan,
except in the case of gross negligence or willful misconduct.

ARTICLE VIII

CLAIMS PROCEDURE

8.1 Claim. Any person claiming a benefit, requesting an interpretation or ruling
under the Plan, or requesting information under the Plan shall present the
request in writing to the Committee, which shall respond in writing within 30
days.

8.2 Denial of Claim. If the claim or request is denied, the written notice of
denial shall state:

(a) The reasons for denial, with specific reference to the Plan provisions on
which the denial is based.

(b) A description of any additional material or information required and an
explanation of why it is necessary.

(c) An explanation of the Plan’s claim review procedure.

8.3 Review of Claim. Any person whose claim or request is denied or who has not
received a response within 30 days may request review by notice given in writing
to the Committee. The claim or request shall be reviewed by the Committee who
may, but shall not be required to, grant the claimant a hearing. On review, the
claimant may have representation, examine pertinent documents, and submit issues
and comments in writing.

8.4 Final Decision. The decision on review shall normally be made within 60
days. If an extension of time is required for a hearing or other special
circumstances, the claimant shall be notified and the time limit shall be 120
days. The decision shall be in writing and shall state the reasons and the
relevant Plan provisions.

 

7



--------------------------------------------------------------------------------

8.5 Arbitration. If a claimant continues to dispute the benefit denial based
upon completed performance of this Plan and the Participation Agreement or the
meaning and effect of the terms and conditions thereof, then the claimant may
submit the dispute to mediation, administered by the American Arbitration
Association (“AAA”) (or a mediator selected by the parties) in accordance with
the AAA’s Commercial Mediation Rules. If mediation is not successful in
resolving the dispute, it shall be settled by arbitration administered by the
AAA under its Commercial Arbitration Rules, and judgment on the award rendered
by the arbitrator(s) may be entered in any court having jurisdiction thereof.

ARTICLE IX

AMENDMENT AND TERMINATION OF PLAN

9.1 Amendment. Notwithstanding anything herein contained to the contrary, the
Board reserves the exclusive right to freeze or to amend the Plan at any time,
provided that no amendment to the Plan shall be effective to decrease or to
restrict the amount accrued to the date of such amendment.

9.2 Complete Termination. Subject to the requirements of Code Section 409A, in
the event of complete termination of the Plan, the Plan shall cease to operate
and the Bank shall pay out to the Participant his or her vested SERP Account
Balance (including the unvested portion) as of the date of termination of the
Plan. Such complete termination of the Plan shall occur only under the following
circumstances and conditions:

(a) The Board may terminate the Plan within 12 months of a corporate dissolution
taxed under Code Section 331, or with approval of a bankruptcy court pursuant to
11 U.S.C. §503(b)(1)(A), provided that the amounts deferred under the Plan are
included in the Participant’s gross income in the latest of: (i) the calendar
year in which the Plan terminates; (ii) the calendar year in which the amount is
no longer subject to a substantial risk of forfeiture; or (iii) the first
calendar year in which the payment is administratively practicable.

(b) The Board may terminate the Plan by irrevocable action within the 30 days
preceding, or 12 months following, a Change in Control, provided that the Plan
shall only be treated as terminated if all substantially similar arrangements
sponsored by the Bank are terminated so that the Participant and all
participants under substantially similar arrangements are required to receive
all amounts of compensation deferred under the terminated arrangements within 12
months of the date of the irrevocable termination of the arrangements. For these
purposes, “Change in Control” shall be defined in accordance with the Treasury
Regulations under Code Section 409A.

(c) The Board may terminate the Plan provided that: (i) the termination and
liquidation does not occur proximate to a downturn in the financial health of
the Bank; (ii) all arrangements sponsored by the Bank that would be aggregated
with this Plan under Treasury Regulations Section 1.409A-1(c) if the Participant
covered by this Plan was also covered by any of those other arrangements are
also terminated; (iii) no payments other than payments that would be payable
under the terms of the arrangement if the termination had not occurred are made
within 12 months of the termination of the arrangement; (iv) all payments are
made within 24 months of the termination of the arrangements; and (v) the Bank
does not adopt a new arrangement that would be aggregated with any terminated
arrangement under Treasury Regulations Section 1.409A-1(c) if the Participant
participated in both arrangements, at any time within three years following the
date of termination of the arrangement.

 

8



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

10.1 Unfunded Plan. This Plan is intended to be an unfunded plan maintained
primarily to provide deferred compensation benefits for a select group of
management or highly compensated employees. This Plan is not intended to create
an investment contract, but to provide tax planning opportunities and retirement
benefits to eligible individuals who have elected to participate in the Plan.
Participants are select members of management who, by virtue of their position
with the Bank, are uniquely informed as to the Bank’s operations and have the
ability to materially affect the Bank’s profitability and operations.

10.2 Trust Fund. The Bank shall be responsible for the payment of all benefits
provided under the Plan. At its discretion, the Bank may establish one or more
rabbi trusts, with such trustees as the Board may approve, for the purpose of
providing for the payment of such benefits. Such rabbi trust or trusts may be
irrevocable, but the assets thereof shall be subject to the claims of the Bank’s
creditors. To the extent any benefits provided under the Plan are actually paid
from any such trust, the Bank shall have no further obligation with respect
thereto, but to the extent not so paid, such benefits shall remain the
obligation of, and shall be paid by, the Bank.

10.3 Payment to Participant, Legal Representative or Beneficiary. Any payment to
any Participant or the legal representative, Beneficiary, or to any guardian or
committee appointed for such Participant or Beneficiary in accordance with the
provisions hereof, shall, to the extent thereof, be in full satisfaction of all
claims hereunder against the Bank, which may require the Participant, legal
representative, Beneficiary, guardian or committee, as a condition precedent to
such payment, to execute a receipt and release thereof in such form as shall be
determined by the Bank.

10.4 Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, hypothecate or convey in advance of
actual receipt the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are, expressly declared to be unassignable
and nontransferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by a Participant or any other
person, nor be transferable by operation of law in the event of a Participant’s
or any other person’s bankruptcy or insolvency.

10.5 Validity. In case any provision of this Plan shall be held illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal and invalid provision had never been inserted herein.

10.6 Notice. Any notice or filing required or permitted to be given to the
Committee under the Plan shall be sufficient if in writing and hand delivered,
or sent by registered or certified mail, to any member of the Committee or the
Secretary of the Bank. Such notice shall be deemed given as of the date of
delivery or, if delivery is made by mail, as of the date shown on the postmark
on the receipt for registration or certification.

10.7 Successors. The provisions of this Plan shall bind and inure to the benefit
of the Bank and its successors and assigns. The term “successors” as used herein
shall include any corporate or other business entity which shall, whether by
merger, consolidation, purchase or otherwise acquire all or substantially all of
the business and assets of the Bank, and successors of any such corporation or
other business entity.

 

9



--------------------------------------------------------------------------------

10.8 Payment of Employment and Code Section 409A Taxes. Any distribution under
this Plan shall be reduced by the amount of any taxes required to be withheld
from such distribution. This Plan shall permit the acceleration of the time or
schedule of a payment to pay employment related taxes as permitted under
Treasury Regulation Section 1.409A-3(j) or to pay any taxes that may become due
at any time that the arrangement fails to meet the requirements of Code
Section 409A and the regulations and other guidance promulgated thereunder. In
the latter case, such payments shall not exceed the amount required to be
included in income as the result of the failure to comply with the requirements
of Code Section 409A.

10.9 Acceleration of Payments. Except as specifically permitted herein or in
other sections of this Plan, no acceleration of the time or schedule of any
payment may be made hereunder. Notwithstanding the foregoing, payments may be
accelerated hereunder by the Bank, in accordance with the provisions of Treasury
Regulation Section 1.409A-3(j)(4) and any subsequent guidance issued by the
United States Department of the Treasury. Accordingly, payments may be
accelerated, in accordance with requirements and conditions of the Treasury
Regulations (or subsequent guidance) in the following circumstances: (i) as a
result of certain domestic relations orders; (ii) in compliance with ethics
agreements with the federal government; (iii) in compliance with ethics laws or
conflicts of interest laws; (iv) in limited cash-outs (but not in excess of the
limit under Code Section 402(g)(1)(B)); (v) to apply certain offsets in
satisfaction of a debt of the Participant to the Bank; (vi) in satisfaction of
certain bona fide disputes between the Participant and the Bank; or (vii) for
any other purpose set forth in the Treasury Regulations and subsequent guidance.

10.10 12 U.S.C. § 1828(k). Any payments made to the Participant pursuant to this
Plan or otherwise are subject to and conditioned upon compliance with 12 U.S.C.
§ 1828(k) and 12 C.F.R. Part 359 Golden Parachute and Indemnification Payments
or any other rules and regulations promulgated thereunder.

10.11 Governing Law. The Plan is established under, and will be construed
according to, the laws of the Commonwealth of Massachusetts, to the extent such
laws are not preempted by the ERISA or the Code and regulations published
thereunder.

10.12 Non-Competition and Non-Solicitation. In the event the Participant has a
vested SERP Account Balance under this Plan, the benefits provided to the
Participant under this Plan are specifically conditioned on the Participant’s
covenant that, for a period of one (1) year following the Participant’s
Separation from Service with the Bank, the Participant will not, without the
written consent of the Bank, either directly or indirectly:

(a) solicit, offer employment to, or take any other action intended (or that a
reasonable person acting in like circumstances would expect) to have the effect
of causing any officer or employee of the Bank, or any of its respective
subsidiaries or affiliates, to terminate his employment and accept employment or
become affiliated with, or provide services for compensation in any capacity
whatsoever to, any business whatsoever that competes with the business of the
Bank, or any of their direct or indirect subsidiaries or affiliates, that has
headquarters or offices within 25 miles of any location(s) in which the Bank has
business operations or has filed an application for regulatory approval to
establish an office (the “Restricted Territory”);

(b) become an officer, employee, consultant, director, independent contractor,
agent, joint venturer, partner or trustee of any savings bank, savings and loan
association, savings and loan holding company, credit union, bank or bank
holding company, insurance company or agency, any mortgage or loan broker or any
other entity that competes with the business of the Bank or any of

 

10



--------------------------------------------------------------------------------

their direct or indirect subsidiaries or affiliates, that: (i) has headquarters
within the Restricted Territory or (ii) has one or more offices, but is not
headquartered, within the Restricted Territory, but in the latter case, only if
Participant would be employed, conduct business or have other responsibilities
or duties within the Restricted Territory; or

(c) solicit, provide any information, advice or recommendation or take any other
action intended (or that a reasonable person acting in like circumstances would
expect) to have the effect of causing any customer of the Bank to terminate an
existing business or commercial relationship with the Bank.

In the event that the Participant violates any provision of this Section 10.12,
all benefits payable to the Participant hereunder shall cease and any benefits
previously paid shall be reimbursed to the Bank within 30 days of Bank’s
notification to the Participant that this provision has been violated.
Notwithstanding anything in this Section 10.12 to the contrary, in the event of
the Participant’s termination of employment following a Change in Control, the
Participant shall not be subject to the requirements of Sections 10.12(a),
(b) or (c) above.

ARTICLE XI

EXECUTION

This Plan sets forth the entire understanding of the parties hereto with respect
to the supplemental executive retirement benefits to be provided by the Bank,
and any previous agreements or understandings between the parties hereto
regarding the subject matter hereof are superseded by this Plan.

[Signature Page to Follow]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Bank, acting through its authorized officer, has adopted
this Plan.

 

    MELROSE COOPERATIVE BANK

October 21, 2014

    By:  

/s/ Jeffrey D. Jones

Date      

 

12



--------------------------------------------------------------------------------

Exhibit A

Supplemental Executive Retirement Plan

Participation Agreement

January 1, 2014

I,             , and Melrose Cooperative Bank hereby agree, for good and
valuable consideration, the value of which is hereby acknowledged, that I shall
participate in the Supplemental Executive Retirement Plan (“Plan”) established
as of January 1, 2014, by Melrose Cooperative Bank, as such Plan may now exist
or hereafter be modified, and do further agree to the terms and conditions
thereof.

I understand that I must execute this Supplemental Executive Retirement Plan
Participation Agreement (“Participation Agreement”) as well as notify the
Committee of such execution in order to participate in the Plan. The provisions
of the Plan are incorporated herein by reference. In the event of an
inconsistency between the terms of this Participation Agreement and the Plan,
the terms of the Plan shall control. Any elections that I may make in this
Participation Agreement must be made on my initial entry into the Plan.

The following provisions relate to a determination of my Account Balance under
the Plan.

Benefit Age. My Benefit Age is age             .

Annual Contribution. A fixed      percent of my annual rate Base Salary (in
effect as of the last day of the Plan Year) will be contributed by the Bank to
my SERP Account.

Discretionary Contribution. In the sole discretion of the Board, a Discretionary
Contribution may be allocated to my SERP Account from time to time.

Vesting Rate. At the completion of              from the beginning of the Plan
Year in which I am eligible to participate, I will be 100% vested in my SERP
Account Balance.

Distribution Upon Attainment of Benefit Age. I understand that within 30 days
after attainment of my Benefit Age, I shall be entitled to my SERP Account
Balance, calculated in accordance with all relevant provisions of the Plan. My
SERP Account Balance will be paid in a cash lump sum payment unless I elect
otherwise by checking the box below.

 

  ¨ In lieu of a lump sum payment, I elect Annual Installments for             
Years (not to exceed 10 years)

Separation from Service Prior to Benefit Age. If I have a vested SERP Account
Balance at the time of my voluntary or involuntary Separation from Service
without Cause (as defined in the Plan) prior to attainment of my Benefit Age
(other than due to Death or Disability or a Change in Control pursuant to
Section 6.5 of the Plan), I shall be entitled to the vested portion of my SERP
Account Balance, calculated in accordance with all relevant provisions of the
Plan. My SERP Account Balance will be paid within 30 days after my Separation
from Service in a cash lump sum payment unless I elect otherwise by checking the
box below.

 

  ¨ In lieu of a lump sum payment, I elect Annual Installments for             
Years (not to exceed 10 years)



--------------------------------------------------------------------------------

Termination for Cause. I understand that if I have a Termination for Cause, my
entire SERP Account Balance under this Plan shall be forfeited.

Death Benefit. In the event of my death prior to Separation from Service with
the Bank, my Beneficiary shall be entitled to my entire SERP Account Balance,
calculated in accordance with the Plan and payable in a lump sum payment within
30 days after my death.

Change in Control Occurs Before Separation from Service. I understand that if
there is a Change in Control and within 24 months thereafter I have an
involuntary Separation from Service or resign for Good Reason, I will be
entitled to my entire SERP Account Balance. In addition, my SERP Account Balance
will be increased by three (3) additional Annual Contributions (or the number of
additional Annual Contributions that would have been made prior to the
attainment of my Benefit Age, if less). My SERP Account Balance will be paid
within 30 days after my Separation from Service in a cash lump sum payment. I
understand that if there is a Change in Control and I voluntarily terminate
employment (other than for Good Reason), I will be entitled only to the vested
portion of my SERP Account Balance, calculated without regard to the Change in
Control.

Disability While Employed. I understand that in the event of my Disability while
employed with the Bank, I will be entitled my entire SERP Account Balance
calculated as set forth in the Plan. My Disability Benefit will be paid in a
cash lump sum payment within 30 days after my Separation from Service due to
Disability.

Notwithstanding anything in this Participation Agreement to the contrary, if I
am a “Specified Employee” (as defined in the Plan) at the time of my Separation
from Service (for reasons other than death or Disability), my SERP Account
Balance hereunder shall be held by the Bank and distributed to me commencing on
the first day of the seventh month following my Separation from Service pursuant
to Section 6.7 of the Plan.

 

2



--------------------------------------------------------------------------------

This Participation Agreement shall become effective upon execution below by me
as the Participant and by a duly authorized officer of the Bank

Dated this      day of             , 2014.

 

EXECUTIVE     MELROSE COOPERATIVE BANK

 

    By:  

 

      Duly Authorized Officer of the Bank

 

3



--------------------------------------------------------------------------------

PART II:        BENEFICIARY DESIGNATION

In accordance with the terms of the Plan, I hereby designate the following
Beneficiary(ies) to receive any death benefits under the Agreement:

PRIMARY BENEFICIARY:

 

Name:  

 

   % of Benefit:   

 

   Name:  

 

   % of Benefit:   

 

   Name:  

 

   % of Benefit:   

 

  

SECONDARY BENEFICIARY (if all Primary Beneficiaries pre-decease the
Participant):

 

Name:  

 

   % of Benefit:   

 

   Name:  

 

   % of Benefit:   

 

   Name:  

 

   % of Benefit:   

 

  

This Beneficiary Designation hereby revokes any prior Beneficiary Designation
which may have been in effect and this Beneficiary Designation is revocable.

 

 

   

 

Date     Participant’s Signature

 

4